NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          MAR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

MARINE AVETISIAN,                                 No. 07-72462

               Petitioner,                        Agency No. A079-369-862

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Marine Avetisian, a citizen of both Romania and Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying Avetisian’s motion to

reopen as time- and number-barred because the successive motion was filed more

than three years after the BIA’s December 24, 2003, order dismissing the

underlying appeal. See 8 C.F.R. § 1003.2(c)(2) (only one motion to reopen

permitted and the motion generally must be filed within 90 days of the final order).

      To the extent we have jurisdiction to review the BIA’s decision not to

invoke its sua sponte authority, the BIA acted within its broad discretion in

declining to reopen proceedings under 8 C.F.R. § 1003.2(a).

      PETITION FOR REVIEW DENIED.




                                          2                                     07-72462